Corson, J.,
In this ease plaintiff has brought suit to foreclose a mortgage given by Mancini Foods, Inc. Since a tax lien had been filed against Mancini by the United States Government, plaintiff was required to join the United States as an additional defendant and lien holder.
Service was made upon, and notice given to the Government and the answer filed interposes no defense to the complaint and merely indicates a desire to join in the distribution as a lien holder after sale of the property.
The prothonotary was apparently doubtful about his right to enter judgment against the United States Government under these circumstances. If it were a money judgment or a judgment adversely affecting any right of the Government, we would be more sympathetic with that decision.
However, the judgment sought, far from being prejudicial to the rights of the Government, is only in aid of the Government’s right to have the property sold and to share in the distribution in accordance with the priority of , its lien. We, therefore, feel that the motion for judgment on the pleadings must be sus*773tained and in accordance with the suggested form of such judgment we enter the following decree.
And now, March 7, 1956, in accordance with the motion for judgment on the pleadings filed by plaintiff-mortgagee, judgment is entered against the United States of America, additional defendant and lien holder, without liability for costs.